Case 19-80089 Doc 12 Filed 02/17/19 Page 1 of 11

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROLINA

Fiil in this information to identify your case;

 

l:l Check if this is an

 

 

 

Debtor 1: MiChB|E Calhoun _
First Narne Midd|e Name Last Name amended plan' and ||St
below the sections of
Debtor 2: John iosgp_h calhoun the plan that have
(Spouse, 'if iiling) First Name Middle Name Last Name gha need
Case number: 19-30()39
(lf knownj

SS# Debtor 1: XXX - XX - 5545

SS# Debtor 2: XXX - )(X - 2558

 

 

 

CHAPTER 13 PLAN

Section 1: Nnti¢es_

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not
indicate that the option is appropriate in your circumstances Plans that do not comply with Loca| Ruies and judicial rulings may not be
confirmab|e. \’ou must check each box that applies i'n § 1.1 and 1.3 below. lfcin item i's checked as ”Not lncli.ided" or if both boxes ore
checked, the provision will be ineffective if set out later in the plon.

 

 

 

 

 

 

 

 

 

 

A limit o h f ' ' ' ‘ ' . l

ll _ n t e amount o a secured claimr set out in Section 4, which may resu|t`in -- |nc|uded |:l Not mc|uded
a partial payment or no payment at alito the secured creditor.

12 l!\voidance of a judicial lien or nonpossessory, nonpurchase money security _ n lncluded E Not included
interest will be done by separate motion or adversary proceeding.

1.3 Nonstandard provisions set out in Section 9, ' m included - |Zl Ncit included

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the
name and address of the Trustee, the date and time of the meeting of creditorsr and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. if you do not have an
attorney, you may wish to consult one. lfyou oppose the plan’s treatment of your claim or any provision of this plan, you or your
attorney must file an objection to confirmation at least seven days before the date set for the hearing on confirmation You will receive
notification from the Bankruptcy Court of the date set for the hearing on confirmation The Bankru ptcy Court may confirm this plan
without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.

The applicable commitment period is:
Ei 36 months
[Ei 60 months

The amount that allowed priority and non-priority unsecured claims would receive ifassets were liquidated in a Chapter 7 case, after
allowable exern ptions, is estimated to be $ 0.00

De btor

Case 19-80089 Doc 12 Filed 02/17/19 Page 2 of 11

|Vlichele Calhoun and John joseph Calhoun Case Number 19-80089

 

SECthn 22 Payments.

2.1 The Debtor will make payments to the Trustee as follows:

$
$

 

725.00 per month for 60 monthlsl

per month for monthls)

Additiona| payments Non€

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. lf fewer than
50 months of payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as
specified in this plan.

SEC’£iOr'i 3: Fees and Priority C|aims.

3.1

 

Attorney fees.

|:l

|._.l

The Attorney for the Debtor will be paid the presumptive base fee of$ . The Attorney has received
S from the Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are

available.

The Attorney for the Debtor will be paid a reduced fee of$ 1500.00 . The Attorney has received $ 1500.00 from the
Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

The Attorney for the Debtor will file an application for approval of a fee in lieu of the presumptive base fee.

Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2
expenses
3.3 Priority Domestic Support Obligations [“DSO”).
a. El None. if none is checked the rest of 5ection 3.3 need not be completed or reproduced
b. l:l The name and address of the holder ofany DSO as defined in 11 U.S.C. § 101(14A) is as follows:
Na rne of DSO C|aimant Address, City & State
c. A|| post~petition DSO amounts will be paid directly by the Debtor to the holder of the claim and not by the Trustee.
d. Arrearages owed to DSO claimants under 11 U.S.C. § 507(a)(1liA) not presently paid through wage garnishment will he paid by
the Trustee as follows:
Name of DSO C|aimant Estimated Arrearage C|aim lVlonth|y payment
$ 5
3.4 Other Priority C|aims to be Paid by Trustee.
a. lX| None. lf none is checked the rest of Section 3.4 need not be completed or reproduced
b. l:l To Be Paid by Trustee
Creditor Estimated Priority C|aim
$
$

 

 

 

 

Case 19-80089 Doc 12 Filed 02/17/19 Page 3 of 11

Debtor lVlichele Calhoun and John Joseph Calhoun Ca$€ NUlle€r 19-80089

Seci.ired C|aims.

4.1 Real Property -Claims Secured So|ely by Debtor's Principal Fiesidence.

 

a. |Xl None. lf none is checked, the rest of Section 411 need not be completed or reproduced

b. l:l Maintenance of Payments and Cure of Defau|t.

installment payments on the claims listed below will be maintained and any arrearage will be paid in ful|. Froofs of claim
should reflect arrearage amounts through the petition date. For accounts that are in defau|t, the Trustee will commence
disbursements of installment payments the month after confirmation Any filed arrearage claim will be adjusted to include
post-petition installment payments through the month of confirmation

Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of
confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage.
Additionally, the Trustee will adjust the installment payment in accordance with any Notice of Nlortgage Payment Cha nge filed
under Bankruptcy Ru|e 3002.1.

The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Banl<ru ptcy Rule
3002.1 if no objection is filed to such fee, expense, or cha rge.

 

 

 

 

 

 

 

 

 

 

 

Creditor Address of Residence Current installment Estimated lf Current,
Y/N Payment Arrearage indicate
Amount on by Debtor
Petition Date or Trustee
5 $
c. [| Ciaims to be Paid in Full by Trustee.

Creditor Address of Residence Estimated Nlonth|y Nionth|y Contractual

C|aim Payment Escrow interest

Payment Rate

5 $ $ %

 

 

 

 

 

 

d [l Request for Va|uation to Treat Ciaims as Totally Unsecured. Thi's will be effective only if the applicable box in Sectr'on 1.1 of
this plan is ch ecked.

 

 

 

 

Creditor Address of Residence Estimated Value of Amount of Amount of
C|aim Residence Ciaims Senior Secured
to Creditor's C|aim
C|aim
$ 5 5 $ »0-

 

 

 

 

 

 

 

4.2 Real Pi'operty - Ciaims Secured by Fiea| Property Other Than by Debtor's Frincipal Residence AND C|aims Secured by
Debtor's Principal Residence and Additional Collateral.

a.

lE None. lf none is checked the rest of 5ection 4.2 need not be completed or reproduced

Case 19-80089 Doc 12 Filed 02/17/19 Page 4 of 11

Case Num ber 19-80089

Debtor iV|ichele Calhoun and John loseph Calhoun

b. |:i Maintenance of Payments and Cure of Default.

Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted
according|y. Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of
confirmation will control over any contrary amounts listed below for the installment payment and the arrearage.

 

 

 

 

 

 

 

 

 

 

 

 

Creditor Coliateral Current installment Estimated if Current,
Y/N Payment Arrearage indicate
Amou nt on by Debtor
Petition Date or Trustee
$ 5
c. i:i Ciaims to be Paid in Full by Trustee.
Creditor Coliatera| Estimated |Vionth|y lVionth|y interest
C|aim Payment Escrow Rate
Payment
$ $ $ %

 

 

 

 

 

 

 

 

d. Ei Request for Va|uation to Treat Ciaims as Secured to the Va|ue of the Property and any Amount in Excess as Unsecured.
This will be effective only if the applicable box in $ectiori 1.1 of this plan is checked

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor Collatera| Va|ue of Amount of Amount lVlonthly interest
Property Ciaims of Payment Rate
Senior to Secured to
Creditor's C|aim Creditor
C|aim
$ $ $ $ %
4.3 Persona| Property Secured Ciaims.
a. |:i None. if none is checked, the rest of Section 4.3 need not be completed and reproduced
b. ill Ciaims Secured by Persona| Property to be Paid in Ful|.
Creditor Collateral Estimated Month|y interest Adequate Number of
C|aim Payment Rate Protection Adequate
Payment Protection
Payments
Regiona|Acceptance 2016 |(ia Sedona 523,344.00 5468.00 7.5 % $ 0.00 N/A

 

 

 

 

 

 

 

 

2016 l<ia Sedona insured by Geico indemnity Company, Po|icy 4273648313
c. in Ciaims Secured by personal Property excluded from 11 U.S.C. § 506 being either iii incurred within 910 days before the
petition date and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor,
or (ii) incurred within one il] year of the petition date and secured by a purchase money security interest in any other
thing of value. The filed claim must include documentation to show exclusion from 11 U.S.C. § 506 in order to be

 

 

 

 

 

 

 

 

 

 

paid in full.
Creditor Col|ateral Estimated lVlonthly interest Adequate Number of
C|aim Payment Rate Protection Adequate
Payment Protection
Payments
Progressive Leasing |Viattress $319.23 $ 6.00 7.5 % $ 0.00 N/A
Progressive Leasing Adjustab|e Bed Frame $1238_92 526_00 7.5% $0.00 n/a

 

 

Case 19-80089 Doc 12 Filed 02/17/19 Page 5 of 11
Debtor iVlicheie Calhoun and John loseph Calhoun Ca$€ Number 19'30039

d. le Request for Valuation to Treat Ciaims as Secured to the Va|ue of the Co|lateral and Any Amount in Excess as Unsecured.
Thi's will be effective only if the applicable box in Section 1.1 of this plan is checked

 

 

 

 

 

 

 

 

 

Creditor Estimated Collateral Vaiue of Amount of Amount lVionthly interest Adequate Number
Amount Co|lateral Ciaims of Payment Rate Protection of
of Total Senior to Secured Payment Adequate
C|aim Creditor's C|aim Protection
C|aim Payments
Bridgecrest Credit $13,859.58 07 Ford Edgei 58300_00 $0,00 53300_(}0 $166.00 7.5 % $ 42.00 5

 

 

 

 

2007 Ford Edge insured by GE|CO indemnity Company, Poiicy 4273648313

e. |:l iViaintenance of Payments and Cure of Defau|t.
Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted
accordingiy. Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of
confirmation will control over any contrary amounts listed below for the installment payment and the arrearage.

 

Creditor Co|iateral installment Estimated Arrearage
Payment Amount on Petition Date

NoNE $ 5

 

 

 

 

 

 

 

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.l.d, A.Z.d, and 4.3.d as
applica ble. For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set
out in the column headed Amount of$ecured Ciaim. For secured claims of governmental units only, unless otherwise ordered by the
Court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Ru|es controls over any contrary
amount listed above. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of
this plan. if the amount of a creditor's secured claim is listed above as having no value, the creditor's allowed claim will be treated in its
entirety as an unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor's total
claim listed on the proof of claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of$ecured Cioim will retain the lien on the
property interest of the Debtor or the estate until the earlier of:

(a) payment of the underlying debt determined under non-bankruptcy law, or

ibi discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

minimum to be Surrendered.

a. iii None. if none is checked the rest of Section 5 need not be completed or reproduced
b. l:l The Debtor Proposes to Surrender to Each Creditor Listed Below the Collatera| that Secures the Creditor's Ciaim.

Upon timely filing ofa claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the
secured claim, and the stay under 11 U.S.C. § 362ia) will be terminated as to the collateral only and the stay under § 1301 will
be terminated in all respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed
a period of 120 days for personal property and a period of 180 days for real property to file a documented deficiency claim.
Any allowed unsecured claim resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

 

Creditor Collateral to be Surrendered

 

 

 

 

 

 

Debtor Niichele Calhoun and John Joseph Calhoun

Nonpriority Unsecured Ciaims.

Case Number

Case 19-80089 Doc 12 Filed 02/17/19 Page 6 of 11

19-80089

 

6.1 Nonpriority Unsecured Ciaims Not Separately C|assified.

A|lowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are

paid infull.

a. le The estimated dividend to unsecured nonpriority allowed claims is 1.00 %.

b. l:l The minimum sum of$

will be paid pro rata to nonpriority unsecured claims due to the following:

l:l Liquidation Va|ue

l:l Disposable income

i:l Other

6.2 Separately Ciassified Nonpriority Unsecured Ciaims.

a. le None. if none is checked the rest of Section 6.2 need not be completed or reproduced

b. l:l Ailowed Nonpriority Unsecured Ciaims Listed Below are Separately C|assified.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor Basis for Separate Ciassification Estimated C|aim iVlont|'i|y interest
ilnclude Name and Address of Payment Rate iif
Co-Debtor, if Applica ble) applicablel
$ 5 %
Executory Contracts and Unexpired Leases.
a. lXi None, if none is checked the rest of Section 7 need not be completed or reproduced
b. l:l Executory Contracts and Leases to be Rejected.
Creditor Nature of Lease or Contract
c. i:l Executory Contracts and Leases to be Assumed
Creditor Nature of Lease or |Vionthly Payment Arrea rage Arrearage |Vionthly
Contract Payment by Debtor Amount Paid by Payment
or Trustee Debtor or on
Trustee Arrearage
$ $ 5

 

 

 

 

 

 

 

 

 

 

 

Case 19-80089 Doc 12 Filed 02/17/19 Page 7 of 11

Debtor |Viichele Calhoun and John Joseph Calhoun CHSE Number 19~30039

Local Standard Provisions.

8.1

B.Z

 

 

a. The Trustee shall collect and disburse payments in accordance with the plan.

b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain
evidence of a properly perfected lien on property of the estate. if a claim is listed as secured and the creditor files an
unsecured claim, the claim will be treated as unsecured

c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming
plan is granted relief frorri the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain
possession and liquidate the property. Any net proceeds, after payment of liens and costs of liquidation are to be forwarded
to the Trustee.

d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of
the automatic stay with respect to the affected property.

e. Notwithstanding the allowance of a claim as secured all rights under Title 11 to avoid liens are reserved and confirmation of
the plan is without resjudicata effect as to any action to avoid a lien.

f. Notwithstanding 11 U.S.C. § 1327ib), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to
be property of the estate following confirmation until the earlier of discharge, dismissa|, or conversion of the case.

g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.

h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in
income and any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

THE FOLLOW|NG ADDlTlONAL PROV|S|ONS ARE APPL|CABLE TD THE HOLDER OR SERV|CER ["HOLDER"l OF A CLA||VI SECURED
BY A DEED OF TRUST, A MORTGAGE OR SECUR|T‘( lNTEREST lN REAL PROPERTY, OR A MOB|LE HOME THAT l5 THE DEBTDR'S
PRiNClPAL RES|DENCE:

a. The Ho|derr upon confirmation, is precluded from im posing late charges or other default related fees based solely on pre-
confirmation default.

b. if the Trustee is disbursing ongoing monthly installment payments, the Ho|der must apply each ongoing payment to the
month in which the payment is designated

c. For any loan with an escrow account, the Ho|der must prepare and must send an escrow analysis annually to the Debtor, the
Trustee and the Debtor's attorney. The first escrow analysis must be filed with the proof of claim in accordance with
Bankruptcy Rule 3002.1. The escrow analysis should not include any amounts that were included or should have been
included in the arrearage claim.

d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such
statements will not be deemed a violation of the automatic stay.

e. The Ho|der is required upon request, to provide account information to the Trustee within 21 days of the request and failure
to provide a timely response may result in an order requiring the Ho|der to appear and show cause as to why Ho|der should
not be sanctioned for failure to corn ply.

f. Nothing herein shall modify Ho|der's responsibilities under Bankruptcy Rule 3002.1.

g. Unless the Court orders otherwiser an order granting a discharge in the case shall be a determination that all pre-petition and
post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the
note and security agreement as if no default had ever occurred

h. PENALTY FOR FA|LURE OF HOLDER TO CO|VIPLY WlTH THE REQU|REM ENTS OUTL|NED lN BANKRUPTCY RULE 3002.1.
Without limitation to the Court's authority to afford other relief, any willful failure of the Ho|der to credit payments in the
manner required by Ba nkruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any
amount incurred or assessed prior to the filing of the Cha pter 13 Petition or during the pendency of the Chapter 13 case that
Was not authorized by the order confirming plan or approved by the Court after proper notice, may be found by the Court to
constitute contempt of Court and to be a violation of 11 U.S.C. § 524iij and the injunction under 11 U.S.C. § 524(a)[2).

Case 19-80089 Doc 12 Filed 02/17/19 Page 8 of 11

D€bTOr Niicheie Calhoun and John Joseph Calhoun Ca$€ Number 19"30039

Nonstandard Pian Provisions.

a. le None. if none is checked the rest of Section 9 need not be completed or reproduced

b. l:l The following plan provisions will be effective only if there is a check in the box “|nciuded" in Section 1.3. Any nonstandard
provision as defined by Bankruptcy Ru|e 3015(ci set out elsewhere in this plan is void

By filing this document, the Debtor(s|, if not represented by an attorney, or the Attorney for Debtor(si certifyiiesj that the wording
and order of the provisions in this Chapter 13 Pian are identical to those contained in MDNC Local Form 113, other than any
nonstandard provisions included in Section 9.

Signature(s)'.

if the Debtor(s} do not have on ottorriey, the Debtor(s) must sign below; otherwise the Debtor{s) signatures are optional. The attorney
Jfor the Debtor(s), if any, must sign below.

 

 

 

 

/s/ Michele Calhoun /s/.iohri joseph Calhoun
Signature of Debtor l Signature of Debtor 2
Executed on 02/17/2019 Ei<ecuted on 02/17/2019
mm/ddfvwv mm/dd/ww
/s/ Tiffanv A. Turner Date: 02/17/2019

 

 

Signature of Attorney for Debtor(sj

Address; Turner i_aw Firm, PLLC
11610 N Community_House Rd, Ste 200
Charlotte, NC 28277

Te|ephgne; 319-998-3311

State Bar NO_- NC State Bar No. 38710

Case 19-80089 Doc 12 Filed 02/17/19 Page 9 of 11

UN|TED STATES BANKRUPTCY COURT
iV|iDDLE DlSTR|CT OF NORTH CAROL|NA

|n re; Michele Calhoun Case NO_ 19-30039

 

 

 

l
John Joseph Calhoun )
l

 

SS# )(xx-xx- 5645 ) CHAPTER 13 PLAN

SSii xxx-xx- 7553 )

Debtor(s) l

CERTiF|CATE OF SERVlCE

The undersigned certifies that a copy of the plan was served by first class mai|, postage prepaid to the parties on the attached
list at their respective addresses,l Bankruptcy Ad ministrator, Bankruptcy Trustee, and Attorneys served by ECF.

Date: 02[17[2019 /s/Tijj'anyA. Turner

Tiffany A. Turner, Attorney for Debtors
Turner Law Firm, PLLC

11610 N Community i-louse Rd, Ste 200
Charlotte, NC 28277

Telephone: 919-998-8311

Label Matrix for local noticing
0410-1

Case 19-80089

Middle District of North Carolina
Durham

Sun Feb 17 14:27:31 EST 2019

Amerifinancial Solutions
PO Box 602570
Cbarlotte, NC 20260-2570

Bullcity Financtal Solutions
2609 N Duke Street Ste 500
Durham, NC 27704-0015

Celtic Bank
PO Box 4499
Beaverton, OR 97016-4499

Deville Asset Management
1132 Glade Road
Colleyville, TX 76034-4221

Duke Triangle Heart Rssociates
1821 Hillandale Rd, Ste 25-C
Durham, NC 27705-26?1

First Premier Bank
601 S Hinnesota Ave
Sioux Falls, SD 57104-4860

Lenox Baker Childrens Hospital
3000 Erwin Rd
Du:ham, NC 27705-4599

Progressive Leasing
256 West Data Drive
Draper, UT 04020-2315

Security Credit Servicea
2623 W Oxford Loop
Oxford, MS 33655-5442

CaSe 19-80089 DOC 12 Filed 02/17/19

Durham
P.O. Box 26100
Gteensboro, NC 27402-6100

Applied Bank
PO Box 10165
Philadelphia, PA 19176-0155

Capital One
PO Box 50015
Richmond, VA 23205

Comenity Bank f Roamans
Post Office Box 102709
Columbus, OH 13210-2789

Duke Raleiqh Hospital
3400 Wake Forest Rd
Baleigh, NC 27609-7353

Duke University Hospital
2301 Erwin Road
Durham, NC 27110-0001

Genesis FS Card Services
PO Box 4499
Beaverton, OR 97076-4499

Nurth Carolina Orthopaedic Clinic
3609 SW Durham Dr
Durhaiiir NC 27107-650?

Reqional Acceptance Corporation
PO Box 500075
Charlotte, NC 28250-0075

TEK-Collect
PO Box 1269
Columbus, OH 43216-1269

Page 10 of 11

Amerassist 11 Solutions
445 Hutchinson eve Ste 500
Columbus, OH 43235-8616

Bridgecrest Credit Campany, LLC
7300 E Hampton Ave Ste 101
Mesa. 12 85209-3324

Capital One
Post Office Box 30205
Salt Lake City, UT 04130-0205

Credit One Bank
6001 S Cimarron Road
Laa vegas, NV 59113-2273

Duke Regional Hospital
3643 N Roboro Street
Durham, NC 27104-2763

First Premier Bank
3020 N Louise Ave
Sioux Falls, SD 57107-0145

KLS Financial
901 Aviation Pkuy Ste 300
Morrisville, NC 27560~8564

0n1ine Colleotions
PO Box 1409
Winterville, NC 20590-1489

Santander Consumer USA
8535 N Stemmons Freeway, Ste 1100-N
Dallas, TX 75241-3022

The Bank of Missouri
5105 5 Broadband Lane
Sioux Falls, SD 57100-2200

Verizon Wireless
P.O. Box 20055
Minneapolis, MN 55426-0055

Michele Calhoun
720 Turmeric Lane
Durham, NC 27713-3102

End of Label Matrix

Mailable recipients 35
Bypassed recipients 0
Total 35

CaSe 19-80089 DOC 12 Filed 02/17/19

Verizon Wireless
PO Box 650051
Dallas, TX 75265-0051

Richard M. Hutson II

Durham Chaptar 13 Office

302 East Pettigrew St.r Suite B-ltO
P. O. Box 3613

Durham, NC 27702-3613

Page 11 of 11

John Joseph Calhoun
720 Tutmeric Lane
Ducham, NC 27713-3102

Tiffany Ann Turner

Turner Law Firm, PLLC

11610 N. Combunity House Rd., Ste 200
Charlotte, NC 20277-2199

